DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 01/18/2021.
•    Claims 1 and 7 have been amended.
•    Claims 2-3 and 5-6 were previously canceled.
•    Claims 1, 4, and 7-10 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR1020180059493, filed on 05/25/2018 has been received.

Response to Amendment
In light of Applicant’s amendments, filed on 01/18/2021, the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 1, this claim recites the limitation “the information about the acquaintance of the prospective purchaser” (Line 18). This limitation is unclear because the 
Dependent claims 4 and 7-10 inherit the deficiencies of claim 1, and are thus rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 4, and 7-10 are directed to a machine. Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Looking at claim 1, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving a customer review for a purchased product from the former purchaser and registering the customer review with a product sales system;  
connecting with the product sales system, selecting a product to be purchased, receiving an acquaintance customer review, which is a customer review registered by an acquaintance of the prospective purchaser, among customer reviews of former purchasers allocated and registered for the selected product to be purchased from the product sales system, and to display the acquaintance customer review; and 
the product sales system configured to connect the former purchaser and the prospective purchaser,
wherein the product sales system: manages membership sign-up of the former purchaser and the prospective purchaser;
stores product information for each product to be sold, and provides product information about a product, requested by the prospective purchaser, to the prospective purchaser; 
determines the information about the acquaintance of the prospective purchaser, the prospective purchaser desiring to purchase the selected product to be purchased, extracts the acquaintance customer review, registered by the acquaintance, from customer reviews for the product to be purchased, and matches the acquaintance customer review with the prospective purchaser;
 registers and stores the customer review registered by the former purchaser for each product, and provides the acquaintance customer review of the acquaintance of the prospective purchaser to the prospective purchaser; and 
manages payment and delivery information, entered for a product purchase by the prospective purchaser who has examined the acquaintance customer review, 
wherein the former purchaser registers information about a product of interest, which has not been actually purchased and in which the former purchaser is interested, with the product sales system; 
wherein the product sales system is configured to register and store information about a product of interest of a member registered in the product sales system; and 
wherein the product sales system extracts the information about a product of interest, in which the acquaintance of the prospective purchaser is interested, from registered information about products of interests, and provides the extracted information about a product of interest to the prospective purchaser, 
wherein determining the information about the acquaintance of the prospective purchaser is performed through matching of account information of a social network service (SNS) or a telephone number: 
by requesting social network service friend account information while providing the information of the prospective purchaser to a SNS system, and receiving the SNS friend account information of the prospective purchaser from the SNS system; or 
by requesting a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser information, from the prospective purchaser or by requesting the telephone number DB of the prospective purchaser from a source.
The above limitations recite the concept of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims related to sales activities and behaviors because receiving purchase reviews and product of interest information, matching the purchase reviews and information to prospective purchasers who are acquaintances of the former purchaser, providing the matched reviews and information to prospective purchasers, and managing payment and shipping information entered for the purchase of a 
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a server, terminals, a communication network, a social network service, an API, and a database. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e., identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this FairWarning v. Iatric Sys.).  Likewise, claim 1 specifying that the abstract idea of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claim 1, this claim recites additional elements, such as a server, terminals, a communication network, a social network service, an API, and a database. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Alice/Mayo test, claims 1, 4, and 7-10 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Ronen (US 20090070228 A1), hereinafter Ronen, in further view of newly cited Lenahan et al. (US 20140100991 A1), hereinafter Lenahan.

	In regards to claim 1, Ronen discloses a product sales system utilizing a product purchase history, product of interest, and customer review of an acquaintance (Ronen: [abstract]), the product sales system comprising:
a former purchaser terminal adapted to be used by a former purchaser, and configured to receive a customer review for a purchased product from the former purchaser and to register the customer review with a product sales server (Ronen: [0025] – “When a user makes a purchase…user is notified to rate or review the purchase, and the PE is collected by Blast system”; [0020] – “the PE can include: …user's opinion regarding the purchased item…a rating or review”; [0030] – “a Blast component…collects and stores PE”; [0023] – “‘end-user system’ is used herein to refer to an electronic-communication device operated by an end-user”; see also Fig. 2);
a prospective purchaser terminal adapted to be used by a prospective purchaser who desires to purchase a product, and configured to connect with the product sales server, to select a product to be purchased, to receive an acquaintance customer review, which is a customer review registered by an acquaintance of the prospective purchaser, among customer reviews of former purchasers allocated and registered for the selected product to be purchased from the product sales server, and to display the acquaintance customer review (Ronen: [0046-0047] – “Blast presents PE as a component within the framework of a merchant's website…PE can be presented in one or more of the following ways: (1) next to relevant product (e.g. user A browses 
the product sales server configured to connect the former purchaser terminal and the prospective purchaser terminal via a communication network (Ronen: [0087] – “(a) a social-network product-review site-server configured: (i) to register a plurality of users, wherein each user can be communicationally connected to other users by designating the other users as friends”; see also [0023]);
wherein the product sales server: manages membership sign-up of the former purchaser and the prospective purchaser (Ronen: [0066] – “users register to the Blast service via a web interface in which the user…designates his/her friends…Blast can automatically perform the designation of friends”; [0087] – “a) a social-network product-review site-server configured: (i) to register a plurality of users, wherein each user can be communicationally connected to other users by designating the other users as friends”);
stores product information for each product to be sold, and provides product information about a product, requested by the prospective purchaser, to the prospective purchaser terminal (Ronen, see at least [0155], [0163], [0176-0183], and Fig. 4, teaches [0155] – “PE is collected, stored, managed, and presented by Blast site 2”; [0176-0178] – “If the user browses an on-line site that has an integrated Blast module, the Blast module identifies the browsed product or browsed URL, and reports product/URL to the Blast site…The relevant PE is presented to the user”);
determines the information about the acquaintance of the prospective purchaser, the prospective purchaser desiring to purchase the selected product to be purchased, extracts the acquaintance customer review, registered by the acquaintance, from customer reviews for the product to be purchased, and matches the acquaintance customer review with the prospective purchaser (Ronen: [0176-0178] – “If the user browses an on-line site that has an integrated Blast module, the Blast module identifies the browsed product or browsed URL, and reports product/URL to the Blast site…Blast site then queries its database with the identified browsed/searched product and identified user, and gets the relevant PE of the user's friends. The relevant PE is presented to the user”; see also [0155]);
registers and stores the customer review registered by the former purchaser terminal for each product, and provides the acquaintance customer review of the acquaintance of the prospective purchaser to the prospective purchaser terminal (Ronen, see at least [0155], [0163], [0176-0183], and Fig. 4, teaches [0155] – “PE is collected, stored, managed, and presented by Blast site 2”; [0178-0183] – “The relevant PE is presented to the user…via a mobile device of the user”); and
wherein the former purchaser terminal registers information about a product of interest, which has not been actually purchased and in which the former purchaser is interested, with the product sales server (Ronen: [0046-0053] – “PE can be presented in one or more of the following ways: …(7) according to friends' wish list (e.g. user B is a friend of A; user B places camera X in his/her wish list; user A sees camera X along with a notification that camera X is in the wish list of user B.); [0155] – “PE is collected, stored, managed, and presented by Blast site 2”; see also [0037-0043]; Examiner note: a product on a wish list is a product that has not actually been purchased and in which the former purchaser is interested);
wherein the product sales server is configured to register and store information about a product of interest of a member registered in the product sales server (Ronen: [0177] – “If the user browses an on-line site that has an integrated Blast module, the Blast module identifies the browsed product or browsed URL, and reports product/URL to the Blast site”; [0030] – “a Blast component…collects and stores PE and PD”; see also [0037-0043]; [0046-0053]); 
wherein the product sales server extracts the information about a product of interest, in which the acquaintance of the prospective purchaser is interested, from registered information about products of interests, and provides the extracted information about a product of interest to the prospective purchaser terminal (Ronen: [0046-0053] – “PE can be presented in one or more of the following ways: …(7) according to friends' wish list (e.g. user B is a friend of A; user B places camera X in his/her wish list; user A sees camera X along with a notification that camera X is in the wish list of user B.); [0155] – “PE is collected, stored, managed, and presented by Blast site 2”; see also [0037-0043]);
wherein determining the information about the acquaintance of the prospective purchaser is performed through matching of account information of a social network service (SNS) or a telephone number (Ronen: [0066] – “users register to the Blast service via a web interface in which the user…designates his/her friends… Blast can automatically perform the designation of friends…Another way to designate friends is to supply a list of cellular phone numbers”).
Ronen further discloses that the prospective purchaser is the prospective purchaser who has examined the acquaintance customer review (Ronen: [0046]-[0053]). Ronen further discloses that a user may activate an “add to shopping cart” mechanism on a merchant site (Ronen: [0185]). Additionally, Ronen discloses a designation of user friends. (Ronen: [0066]). determining the information about the acquaintance of the prospective purchaser by requesting user information of the prospective purchaser, registered in the prospective purchaser terminal, from the prospective purchaser terminal (Ronen: [0066] – “Blast can automatically perform the designation of friends by accessing the user's contact list in his/her e-mail accounts (e.g. MS Outlook), messenger accounts (e.g. MSN messenger, IM, and Skype), and web mail accounts”), user address information (Ronen: [0114]), and wherein determining the information about the acquaintance of the prospective purchaser is performed through matching a telephone number (Ronen: [0066] – “Another way to designate friends is to supply a list of cellular phone numbers”),
yet Ronen does not explicitly disclose managing payment and delivery information, entered for a product purchase by the prospective purchaser; and wherein determining the information about the acquaintance of the prospective purchaser is performed: by requesting, via an application programming interface (API), social network service friend account information while providing the information of the prospective purchaser to a SNS server, and receiving, via the API, the SNS friend account information of the prospective purchaser from the SNS server or by requesting a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser terminal, from the prospective purchaser terminal or by requesting the telephone number DB of the prospective purchaser from a cloud server. 
However, Lenahan teaches a similar system of item recommendations based on feedback of social connections (Lenahan: [0126]), including
managing payment and delivery information, entered for a product purchase by the prospective purchaser (Lenahan: [0124] – “user account information included in each user profile may, for example, include…credit card information, bank information, or other financial 
wherein determining the information about the acquaintance of the prospective purchaser is performed: by requesting, via an application programming interface (API), social network service friend account information while providing the information of the prospective purchaser to a SNS server, and receiving, via the API, the SNS friend account information of the prospective purchaser from the SNS server or by requesting a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser terminal, from the prospective purchaser terminal or by requesting the telephone number DB of the prospective purchaser from a cloud server (Lenahan: [0125] – “The social network connections of a user may be retrieved via API from one or more social networks”; [0111] – “the third-party server 114 and third party application 116 may correspond to a social network (e.g., Facebook, Twitter, Google+, Pinterest, Svpply, or the like)”; see also [0169] and Fig. 26).
It would have been obvious to one of ordinary skill in the art to include in the acquaintance review system, as taught by Ronen, the ability for managing payment and delivery information, entered for a product purchase by the prospective purchaser; and wherein determining the information about the acquaintance of the prospective purchaser is performed: by requesting, via an application programming interface (API), social network service friend account information while providing the information of the prospective purchaser to a SNS server, and receiving, via the API, the SNS friend account information of the prospective purchaser from the SNS server or by requesting a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser terminal, from the prospective purchaser terminal or by requesting the telephone number DB of the prospective purchaser from a cloud server, as taught by Lenahan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ronen, to include the teachings of Lenahan, in order to provide purchase recommendations based on feedback (Lenahan: [0126]).

In regards to claim 7, Ronen/Lenahan teaches the system of claim 1. Ronen further teaches that the product sales server determines whether the former purchaser wants to provide a product purchase history and a customer review to an acquaintance of the former purchaser, and, when the former purchaser does not want to provide the product purchase history and the customer review to the acquaintance of the former purchaser, excludes the purchase history and customer review information from matching of corresponding product information (Ronen: [0079] – “the permissions are configured: (a) to designate which review portions, of the user-specific product review, and which identity portions, of the relevant associated-user identity, to share; and (b) to designate with which user-related friends to share the portions”; [0037] – “a user gives permission to present his/her friends the fact that he purchased the product”; see also [abstract], [0038-0041]; Examiner note: “designat[ing] which review portions…which user-.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen, in further view of Lenahan, in further view of previously cited Balaji G et al. (US 20160350780 A1), hereinafter Balaji G.

	In regards to claim 4, Ronen/Lenahan teaches the system of claim 1. Ronen further teaches the customer review of the acquaintance (Ronen: [abstract]),
yet does not explicitly teach that the product sales server, when the prospective purchaser has purchased a product matching the customer review of the acquaintance or has purchased a product matching the information about a product of interest of the acquaintance earlier than the acquaintance, subtracts a preset amount of money from a product purchase money of the prospective purchaser, and provides points to the acquaintance as a reward. 
However, Balaji G teaches a system for sharing products with social networks (Balaji G: [0001]), including that the product sales server, when the prospective purchaser has purchased a product matching the customer review of the acquaintance or has purchased a product matching the information about a product of interest of the acquaintance earlier than the acquaintance, subtracts a preset amount of money from a product purchase money of the prospective purchaser, and provides points to the acquaintance as a reward (Balaji G: [0039] – “the recommendation from a referrer is displayed on the social network wall 510 of the receiver. In one embodiment, the server posts referrer identification…and product information such as…user rating and reviews etc. The receiver may avail the recommended product/services using a ‘Buy’ 
It would have been obvious to one of ordinary skill in the art to include in the acquaintance review system, as taught by Ronen/Lenahan, the ability that the product sales server, when the prospective purchaser has purchased a product matching the customer review of the acquaintance or has purchased a product matching the information about a product of interest of the acquaintance earlier than the acquaintance, subtracts a preset amount of money from a product purchase money of the prospective purchaser, and provides points to the acquaintance as a reward, as taught by Balaji G, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ronen/Lenahan, to include the teachings of Balaji G, in order to facilitate users to monetize their social media network (Balaji G: [0001]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen, in further view of Mengerink, in further view of previously cited Eberstadt et al. (US 20120233020 A1), hereinafter Eberstadt.

In regards to claim 8, Ronen/Lenahan teaches the system of claim 1. Ronen further teaches that users are acquaintances who have registered acquaintance customer reviews for a product to be purchased (Ronen: [abstract], [0066]), 
yet does not explicitly teach that the product sales server is configured to provide a question & answer window that enables product questions and answers to be made between users for a product to be purchased, which is selected by the prospective purchaser. However, Eberstadt teaches a system for integrating social networks with transactions (Eberstadt: [0049]), including that the product sales server is configured to provide a question & answer window that enables product questions and answers to be made between users for a product to be purchased, which is selected by the prospective purchaser (Eberstadt: [0139] and Fig. 49 – “an additional tab, called ‘Ask a Customer’, contains a catalog of product items 1125…When a user rolls a mouse pointer over any of the items, the box 1123 appears, enabling the user to ask a question…or see that (in this case) three questions have been posed, five answers given…If the user clicks on the ‘ask’ link in box 1123, he is presented with the Facebook page shown in FIG. 49. The layout, information, features, and text entry boxes on this page”)
It would have been obvious to one of ordinary skill in the art to include in the acquaintance review system, as taught by Ronen/Lenahan, the ability that the product sales server is configured to provide a question & answer window that enables product questions and answers to be made between users for a product to be purchased, which is selected by the prospective purchaser, as taught by Eberstadt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen, in further view of Lenahan, in further view of previously cited Mengerink et al. (US 20060085253 A1), hereinafter Mengerink.

In regards to claim 9, Ronen/Lenahan teaches the system of claim 1. Ronen further teaches the former purchaser (Ronen: [abstract]),
yet Ronen does not explicitly teach that the product sales server receives used product sales information from a former purchaser who desires to sell a purchased product as a used product, and stores the used product sales information; and when used product sales information matching the product to be purchased of the prospective purchaser is present in used product sales information registered by an acquaintance of the prospective purchaser, provides the matching used product sales information of the acquaintance to the prospective purchaser terminal.
Lenahan further teaches the product sales server receives used product sales information from a former purchaser who desires to sell a purchased product as a used product, and stores the used product sales information, wherein a sold product is a used product (Lenahan: [0197] and Fig. 63 – “the user may select items in his inventory to sell through marketplace applications 126 of application server 124 using the mobile marketplace application 134. In some embodiments, the user may simply select an item and drag it to a selling box”; see also [0224]).

Mengerink teaches a similar social marketplace (Mengerink: [abstract], [0048]), including when sold product sales information matching the product to be purchased of the prospective purchaser is present in sold product sales information registered by an acquaintance of the prospective purchaser, provides the matching sold product sales information of the acquaintance to the prospective purchaser terminal (Mengerink: [0036] – “a seller may choose to sell/auction an item…may receive a message indicating a friend (a direct relationship)…is bidding on their item. In response, the seller may contact that relationship and offer preferred treatment, such as a discount for buying now, option to buy now, right of first refusal, payment options, and/or preferred shipping”; see also Fig. 1 and [0015-0017]). 
It would have been obvious to one of ordinary skill in the art to include in the acquaintance review system, as taught by Ronen/Lenahan, the ability for when sold product sales information matching the product to be purchased of the prospective purchaser is present in sold product sales information registered by an acquaintance of the prospective purchaser, provides the matching sold product sales information of the acquaintance to the prospective purchaser terminal, as taught by Mengerink, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ronen/Lenahan, to include the teachings of Mengerink, in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen, in view of Lenahan, in further view of Mengerink, in further view of Hamilton, in further view of Eberstadt.

In regards to claim 10, Ronen/Lenahan/Mengerink teaches the system of claim 9. Lenahan further teaches that a sold product is a used product (Lenahan: [0197] and Fig. 63 – “the user may select items in his inventory to sell through marketplace applications 126 of application server 124 using the mobile marketplace application 134. In some embodiments, the user may simply select an item and drag it to a selling box”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lenahan with Ronen for the reasons identified above with respect to claim 1.
Mengerink further teaches that the product sales server, when sold product sales information matching the product to be purchased of the prospective purchaser is not present in sold product sales information registered by the acquaintance of the prospective purchaser but corresponding sold product sales information registered by a third acquaintance, who is a person associated with the acquaintance of the prospective purchaser, is present in sold product sales information, provides the sold product sales information of the third acquaintance to the prospective purchaser terminal, wherein the third acquaintance is a seller (Mengerink: [0036] – “ a seller may choose to sell/auction an item…may receive a message indicating…a friend of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mengerink with Ronen/Lenahan for the reasons identified above with respect to claim 9.
Yet Ronen/Lenahan/Mengerink does not explicitly teach receiving an evaluation of the seller from the acquaintance of the prospective purchaser, and providing the evaluation of the seller to the prospective purchaser terminal. However, Eberstadt teaches a system for integrating social networks with transactions (Eberstadt: [0049]), including receiving an evaluation of the third acquaintance from the acquaintance of the prospective purchaser, and providing the evaluation of the third acquaintance to the prospective purchaser terminal (Eberstadt: [0069-0071] – “the references are identified and consent to participation…enable the shopper to ask questions of the references and for the references to give answers. In some examples, we call this feature ‘ask an owner’, because once the reference has been identified as an owner of the same or similar products as the one being considered by the shopper, or at least as someone who has shopped at that store before, the shopper can pose a question that can be answered by the reference”; [0077] – “shopper provides a contact or friend list…if the reference customer is a first-degree friend of the shopper”; Examiner note: a reference may be a first degree friend and may answer questions about shopping at the store (i.e. they are acquainted with the seller and provide an evaluation)).



Response to Arguments
Applicant’s arguments, filed 01/18/2021, have been fully considered.

35 USC § 112(b)
Applicant argues the claims are definite (Remarks page 6). The examiner disagrees. While the amendments cured some of the 112(b) deficiencies, the claims still have 112(b) deficiencies, as described above. Accordingly, the 112(b) rejections are maintained.

35 U.S.C. § 101
	Applicant argues “the present invention provides a specific improvement over prior art systems” because “the problem overcome by the present invention is necessarily rooted in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Specifically, Applicant’s specification illustrates that improvements provided by the invention include that “reliability of a customer review can be improved by providing the customer review of the acquaintance of the prospective purchaser to the prospective purchaser” (Spec: Pg. 24, Ln. 20-25), and that reliability of purchase decision making is improved by transferring a frank customer review to an acquaintance (Spec: Pg. 31, Ln. 7-12). Improving reliability of reviews provided to a prospective purchaser and improving purchase decision making are both improvements to the abstract ideas of providing relevant customer reviews to a prospective purchaser and making purchases based on relevant customer reviews. Applicant’s specification is silent regarding any improvement to technology and fails to distinguish its SNS hardware and software platforms from those of generic computing components.  Accordingly, there is no evidence, short of attorney argument, that the claimed hardware and software components are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field. 
With respect to Applicant’s arguments that SNS hardware and software platforms collecting all information input by users, including customer reviews indicates that claim 1 is allowable for the same reasons as Example 42 (Remarks page 8), the examiner disagrees. Example 42 goes beyond mere collection of information by technological components, in that it 

Applicant argues dependent claims 4 and 7-10 are allowable for at least the same reasons as claim 1 (Remarks page 9). The examiner disagrees. The dependent claims are not allowable for the reasons detailed in the 101 rejection above, as well as for the reasons detailed in this response to remarks section. 

35 USC § 103
Applicant argues Ronen does not explicitly teach “the former purchaser terminal registers information about a product of interest, which has not been actually purchased and in which the former purchaser is interested, with the product sales server; the product sales server is 

With respect to Applicant’s argument that Mengerink does not teach the limitations of claim 1 (Remarks page 12-13), the examiner notes that the amendments have necessitated a new grounds of rejection, and Mengerink is not cited as teaching any limitations of claim 1. Accordingly, the claim 1 arguments regarding Mengerink are moot.

Applicant argues dependent claims 4 and 7-10 are allowable for at least the same reasons as claim 1 (Remarks pages 17-18). The examiner disagrees. The dependent claims are not allowable for the reasons detailed in the 103 rejection above, as well as for the reasons detailed in this response to remarks section. 


Conclusion
Paradise et al. (US 20140280524 A1) teaches a method of providing information to users about items that friends have purchased. Social network data is used to identify relationships between people. When a user shops for an item the user is able to see what friends have viewed or purchased the item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625